 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                      CR18-16 TSZ
 9         v.
                                                      MINUTE ORDER
10    CLYDE McKNIGHT,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     Defendant Clyde McKnight’s motion to continue trial, docket no. 384, is
14
   RENOTED to January 17, 2020. On or before January 3, 2020, defendant shall file a
   supplemental brief indicating what trial date and related deadlines he wishes the Court to
15
   set. The Government’s response shall be filed by January 13, 2020. Any reply shall be
   filed by the new noting date.
16
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 20th day of December, 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
